Case 1:20-cv-07114-JGK Document 66 Filed 07/29/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SAXON KNIGHT, on behalf of herself
and all other similarly-situated
employees,
Plaintiffs,
"= against -

DELOITTE & TOUCHE LLP,

Defendant.

 

JOHN G. KOELTL, District Judge:

20-cev-7114 (JGR)

ORDER

For the reasons stated at the conference on July 28, 2021,

the motion to strike is denied. The Clerk is directed to close

Docket Numbers 16, 35, and 45.

SO ORDERED.

Dated: New York, New York De bole
July 28, 2021 . m ‘i

 

John G. Koeltl

United States District Judge

 

 

USDS SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #: _

DATE FILED: £/249/2L

 

 

 

 

 

 

 
